DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7, and 9-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims include one or more measurement devices in one or more sensors.  The process as claimed is open to numerous measurement devices and numerous types of sensors and is not particularly limited in the deposition process being applied.  See instant specification [0017] wherein MBE, PLD, MOCVD, ALD PECVD, evaporation, sputtering and sublimation are all named, and [0056-58] in regard to various measurement devices and multiple types of sensors (see [0056] wherein sensors such as temperature and pressure sensors are noted).  The claim is broadly drawn to an apparatus that includes any combination of the noted elements and is overly broad compared to what the applicant’s would reasonably be understood to actually possess. There are no particular embodiments describing such a wide range of elements combined and put into practice.

Claims 1-5, 7, and 9-12 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for some specific combinations, does not reasonably provide enablement for certain combinations of deposition devices/methods, processes measurement devices and sensors. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	The MPEP (2164.01(a)) discusses “Undue Experimentation Factors”, factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include the following, as related to instant claims:
(A)  the breadth of the claims: the claims broadly include one or more measurement devices, which are not specifically limited within the claims, one or more sensors again not specifically limited within the claim, and the apparatus is an apparatus for controlling one or more thin-film deposition devices which includes any number of deposition devices using a variety of different methods,
(B) the nature of the invention and (C) the state of the prior art: neural networks are generally known in the art, in teaching such as Halliyal include the application of memories that include such things as algorithms to determine process variables that are to be controlled during the process and Barnes (see rejection below), teaches a neural network is a viable method of processing data/analyzing results,
(D) the level of one of ordinary skill and (E) the level of predictability in the art:  the level of ordinary skill and level of predictability would indicate that there is too big of a volume of data needed to train such a model that can be open to any number of measurement devices sensors in a number of deposition processes and make an appreciable change in such a process,
(F) the amount of direction provided by the inventor and (G) the existence of working examples:  there are no working examples provided and particular no examples that show any distinct subsets of data including specific measurement devices that are used with specific sensors in order to create a learned model/correlation that can make particular changes within a process.
(H) In summary, the quantity of experimentation needed to make or use the invention based on the content of the disclosure is undue, based on the known prior art and applicants own disclosure.  One of ordinary skill would consider that the invention as claimed is not enabled wherein there is no specific direction or understanding to one of ordinary skill in the art of how to take such a broad range of measurement devices and sensing data and form a correlation, particularly wherein that correlation is applied to make nonspecific modifications to the process.  It is also not clear that the single claimed correlation can accept all of the various types of data as suggested in the claims and specification and come up with a meaningful correlation that would accomplish the claim goals based on the large range of sensors, measurement devices and processes.  The apparatus includes for example a temperature or pressure sensor, it is not clear how much a process would be able to be refined based upon such data.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7, and 9-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 requires that a new set of process conditions in sensing data is derived using the first correlation model (see clause “derive a new set...”), but as per the claim the sensing data is determined by sensors therefore it is not clear how a new set of sensing data is derived from the correlation model.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Halliyal (2002/0142493) in view of Halliyal (6,593,748) and Barnes (2004/0026368).
Halliyal teaches an apparatus for controlling one or more thin film deposition devices for depositing a film, comprising (see Fig. 2 and related text):

- a communication interface that communicates with the deposition device, see wherein there is a control system that controls the process [0027], there is therefore necessarily a communication interface to effect such control -see particularly per Fig. 2 where there are arrows between the control system and the measurement system and other sensors 
- one or more sensors, see “other sensors” (60) per figure,
- one or more measurement devices (see measurement system, 42) – the sensors and measurement devices are described and understood to measure and sense data that is applied in the process.  The teachings include determining a diffraction pattern to extract information during the deposition [0043].  In regard to the electron beam, Halliyal teaches that an electron beam is one of the operable methods of exposing the surface to the light that is reflected for the measurement process [0003, 68]. It is further noted that Halliyal is not particularly limiting on the measurements and sensor included in the system and method.  
	The system further comprises:
- one or more memories configured to:
	- store a recipe and a first correlation model – see [0053-54] wherein the memory 74 stores the program code that carries out the functions (i.e. recipe) and further includes algorithms to carry out the functions described.  The algorithm is held to meet the requirements of the first correlation models because it uses process condition data, sensing data as per [0053], see also [0026-52] all of which describes the measurement and sensing of data and the use to adjust process parameters.
Halliyal ‘748 teaches, however, that it is effective in a CVD process system to obtain data from measurements on a substrate and then apply the data to subsequent processes, see col 5, line 59- col 6, line 9 and col 7, lines 45-67.  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the data gathered from the process of Halliyal in a subsequent process as Halliyal ‘748 teaches that it is possible to include algorithms that allow the use of measurement data for subsequent substrates in a process.  The combination of the teachings includes determination of first and any number of substrate process data that is applicable to second and any further number of substrates.  By combining the art, one is not limited to gathering data only one time and would operably continuously apply the data gathered to any number of subsequent substrates.  Though it is considered impliedly taught by the combination of teachings, it is further noted that it is effectively a modification of sequence which is obvious without a showing of criticality, see MPEP 2144.04 IV. C.  Though this is not directly a modification of sequence of adding ingredients, it is analogous as it is the modification of the overall process.  To apply the steps of gathering and calculating data repeatedly would have been obvious to one of ordinary skill based on the combined teachings.
	The combined art meets all of the claim requirements, to further address:

- receive the information – Halliyal teaches a measurement/sensor and control system and it is well understood that the results are received in order to control the process,
- in regard to the “pre-process” and also the “obtain first in-process...”, the process of the combined art is repeated for any number of substrates, therefore data is a acquired that is considered “pre-process” and then a first substrate and so on, to include the next claimed derivation of “first post process thin-film data”.  Specifically in regard to the indication of the “predicted state of the thin film”, the prediction is a mental step and presumed to be carried out, but in any case, wherein the combined teachings include analyzing data from a thin film process and then applying it to a subsequent substrate, it is understood that the algorithm makes a prediction about how the modification of process conditions will affect the process/results.  
	As per above, at least the thickness is detected per the combined art and the state of the film is therefore determined as indicated.
Furthermore, in regard to the models being “learned”, the step is a further mental step but in any case the teachings of Barnes are further applied.  Barnes teaches that using detective intensities of reflectively diffracted light (see background), it is operable to provide a neural network in order to make decisions about the process, see [0024-28].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the neural network of Barnes in the combined method of Halliyal as the Halliyal references generally teach decision-making in Barnes teaches that a neural network is useful for analyzing diffraction data. By combining the art it is well 
	Regarding claim 2, the step is a mental step and understood to be met by the teachings.  The claim does not require any further structure of the apparatus and/or action to be taken by the processor.  The processor is not limited on the algorithms applied and further the teachings include a ‘simulation’ [0047] which impliedly teaches that a probability is determined of process conditions yielding a certain result.
	Regarding claim 3, the teachings include a display, a load system, a positioning system, a power supply and an oxidation any of which broadly meet the requirements of an “output system” as they are all controlled by the control system. In regard to the particular step of indicating a probability, this is a mental step and wherein Halliyal teaches providing feedback and displaying results on the display 80 including feedback of the process [0054].
	Regarding claim 4, as per above, the teachings include multiple layers and continuous feedback, therefore the ‘pre-processed’ measurement data is taken and converted into film conditions on an ongoing basis, by the noted algorithms.
	Regarding claim 5, as per above, Halliyal continuously takes data (i.e. plurality of substrates) and applies algorithms – not being limited on the amount of data processed or the number of algorithms applied, and specifically teaching “algorithms” therefore teaches a second algorithm (i.e. second correlation model).
	Regarding claim 7, as per claim 15, the teachings include displaying the measured thickness.  
Regarding claims 8 and 9, as per above, Halliyal derives process change data continuously and it is understood to be matched against specification data (i.e. expected and/or desired results) in order to effect process changes.  Further to claim 9, the clause “which make the probability equal to or larger than a reference value” is a conditional clause and the teachings are understood to apply to any result of such a probability (including wherein it is equal to or larger than the reference value).
	Regarding claim 12, the teachings include PECVD, MOCVD and PVD [0035].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Halliyal, Halliyal and Barnes in view of Nakano (2002/0088400).
	Regarding claim 10, Halliyal does not teach acquiring data from a server, but Nakano teaches that it is operable to transfer data regarding system and film performance via a server [0517] in a plasma processing system (abstract).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the server of Nakano to transfer data as taught by Halliyal as Nakano teaches a server is viable method of holding and transferring such data.  It is understood that to talk to the server there would be some type of application program interface.
	Regarding claim 11, as per above, the teachings include a continuous use of the process data for determining process variables.


Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.  The office agrees that the 101 rejection has been overcome by the claim amendments.  There are now 112(a) written description and scope of enablement rejections not previously applied, these are a result of consultation with the 1700 TQASs and also discussions with AI experts within the Patent Office.  
From an artificial intelligence perspective there would be a very significant amount of data required to make this process work, that is, to generate and then apply a reasonable correlation.  As the claims currently stand they are open to so numerous of processes that it is not clear that the entirety of processes is enabled and is actually possessed by applicants.   As noted above there are no specific embodiments describing the actual application of the matter as claimed.  
The office maintains that the prior art teaches the deposition processes that are changed during substrate processing as per the teachings of Halliyal.  The teachings of Barnes are further applied to specifically teach a neural network.  One would reasonably combine that teaching wherein Halliyal teaches algorithms and the like.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715